DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1], prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. Prior art of record, individually or in combination, teaches or reasonably suggests it was obviously well known to one of ordinary skill in the art at the time the invention was filed ‘A display module comprising: 5a base member comprising a first portion, a second portion extending from the first portion, and a third portion extending from the second portion; a circuit layer on the first portion of the base member, and comprising a plurality of transistors; a light emitting element layer on the circuit layer, and comprising a plurality of 10light emitting elements electrically connected to the plurality of transistors; an encapsulation layer configured to seal the light emitting element layer; a first sensor on the encapsulation layer; and a second sensor on the third portion of the base member to detect a pressure applied from the outside’. However, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein when the second portion of the base member is bent, the second sensor overlaps the first portion of the base member’ in combination with the remaining claimed limitations. As such independent apparatus claim 1 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 2-8 is/are deemed in condition for allowance. Regarding independent claim 9, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. Prior art of record, individually or in combination, teaches or reasonably suggests it was obviously well known to one of ordinary skill in the art at the time the invention was filed ‘A display device comprising: a display module configured to display an image; and 25a set member configured to accommodate the display module, wherein the display module comprises: a base member comprising a first portion, a second portion extending from the first portion, and a third portion extending from the second portion; -27-1182864 a circuit layer on the first portion of the base member, and comprising a plurality of transistors; a light emitting element layer on the circuit layer, and comprising a plurality of 5light emitting elements electrically connected to the plurality of transistors; an encapsulation layer configured to seal the light emitting element layer; a first sensor on the encapsulation layer; and a second sensor on the third portion of the base member to detect a pressure applied from the outside’. However, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein when the second portion of the base member is bent, the second sensor overlaps the first portion of the base member’ in combination with the remaining claimed limitations. As such independent apparatus claim 9 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 10-17 is/are deemed in condition for allowance. Regarding independent claim 18, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. Prior art of record, individually or in combination, teaches or reasonably suggests it was obviously well known to one of ordinary skill in the art at the time the invention was filed ‘A display module comprising: a base member comprising a first portion, a second portion extending from the first portion, and a third portion extending from the second portion; -29-1182864 a blocking layer comprising a plurality of metal patterns on the base member; a circuit layer on the blocking layer, and comprising a plurality of transistors overlapping the first portion of the base member, wherein the plurality of transistors 5comprise a plurality of activation members; and a light emitting element layer on the circuit layer, and comprising a plurality of light emitting elements electrically connected to the plurality of transistors’. However, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein the plurality of metal patterns of the blocking layer comprise: a first metal pattern overlapping the plurality of activation members; 10a second metal pattern overlapping the first portion of the base member; and a third metal pattern overlapping the third portion of the base member and electrically connected to the second metal pattern’ in combination with the remaining claimed limitations. As such independent apparatus claim 18 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 19-20 is/are deemed in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim et al. (US 2019/0179447 A1) discloses a display device foldable along a folding axis, where the display device includes: a display panel configured to display an image at a display region; and a touch unit configured to sense a touch input at the display region, and sense a folding state of the display device, wherein the touch unit includes: a plurality of first sensors arranged in a matrix on a same plane; and a second sensor overlapping the folding axis, the second sensor comprising a conductive line of which at least a portion is bent, see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TONY O DAVIS/Primary Examiner, Art Unit 2693